                   Case 21-10457   Doc 5-2   Filed 03/01/21   Page 1 of 11




                                     EXHIBIT B
                                   Betance Declaration




DOCS_LA:336191.4
                      Case 21-10457             Doc 5-2       Filed 03/01/21          Page 2 of 11




                           IN
                           I THE UN
                                  NITED STA
                                          ATES BANKKRUPTCY COURT
                               FOR THE DIST
                                          TRICT OF D
                                                   DELAWARRE

                                                                     Chaapter 11
In re:
                                                                     Cass e No. 21-10457 (___)
                 a 1
     V, INC., et al.,
MOBITV
                                                                     Joinnt Administrration Requeested
                                       Deebtors.


                      DECLARRATION OF
                                   O SHERYLL BETANCCE IN
                     SUPPORT
                           T OF DEBT
                                   TORS’ APP
                                           PLICATION
                                                   N FOR
             APPOINTM
                    MENT OF STRETTO AS CLAIM
                                           MS AND NO
                                                   OTICING A
                                                           AGENT


                    Pursuant to 28 U.S.C. § 1746,, I, Sheryl B
                                                             Betance, decllares under ppenalty of peerjury

that the following
         f         is true
                      t    and corrrect to the beest of my knnowledge, innformation, aand belief:

                    1.        I am a Seenior Manag
                                                 ging Directoor of Corpoorate Restruccturing at Stretto

(“Stretto””),2 a chapteer 11 admin
                                 nistrative serv
                                               vices firm w
                                                          with offices at 410 Exchhange, Suitee 100,

Irvine, CA
        C 92602. Except
                 E      as oth
                             herwise noted, I have perrsonal know
                                                                wledge of thee matters set forth

herein, an
         nd if called and
                      a sworn as a witness, I could and would testiffy competenttly thereto.

                    2.        This Decllaration is made
                                                   m    in suupport of thhe Debtors’ Applicationn for

Appointm
       ment of Streetto as Claim
                               ms and Notticing Agentt, to which this declaration is attaached

        plication”).3
(the “App




1
    The Deb btors in these chapter
                           c       11 casees and the last four digits of each Debtor’s U.S. tax identtification numbber are
    as follow
            ws: MobiTV, Inc. (2422) and  d MobiTV Serv   vice Corporatioon (8357). Thee Debtors’ maiiling address iss 1900
    Powell Street,
            S       9th Floo
                           or, Emeryville, CA 94608.
2
    Stretto iss the trade nam
                            me of Bankruptccy Managemen
                                                      nt Solutions, Innc., and its subbsidiaries.
3
    A capitallized term used
                           d but not defined herein shalll have the meanning ascribed tto it in the Appplication.



DOCS_LA:336191.4
                    Case 21-10457       Doc 5-2     Filed 03/01/21       Page 3 of 11



A.      Qualification
        Q           ns

                   3.    Stretto is a chapter 11 adminiistrator com
                                                                  mprised of leading inddustry

professio
        onals with siignificant ex
                                 xperience in
                                            n both the leegal and adm
                                                                    ministrative aspects of llarge,

complex chapter 11 cases.          Stretto’s
                                   S         professionals have expeerience in noticing, claims

administrration, soliciitation, ballo
                                    oting, and faacilitating otther adminisstrative aspeects of chaptter 11

cases and
        d experiencee in matters of
                                 o this size and
                                             a complexxity. Stretto’’s professionnals have actted as

official claims
         c      and noticing
                    n        ageent in many large bankrruptcy casess in this disttrict and in other

districts nationwide. Stretto has developed
                                          d efficient annd cost-effeective methoods to handlle the

volumino
       ous mailingss associated with the no
                                          oticing and cclaims proceessing portioons of chaptter 11

cases to ensure the efficient,
                    e          ord
                                 derly and fair treatment oof creditors,, equity secuurity holderss, and

all partiees in interestt. Stretto’s active
                                     a      cases include: In re Furniturre Factory U
                                                                                    Ultimate Hollding,

L.P., et al.,
         a Case No
                 o. 20-12816 (JTD) (Bank
                                       kr. D. Del. N
                                                   Nov. 6, 20220); In re NSS8 Inc., Casee No.

20-12702
       2 (CSS) (Ban
                  nkr. D. Del. Oct. 29, 2020); In re R ubio’s Restaaurants, Inc.., et al., Casee No.

20-12688
       8 (MFW) (B
                Bankr. D. Deel. Oct. 27, 2020); In ree NinePointt Medical, Innc. Case Noo. 20-

12618 (K
       KBO) (Bank
                kr. D. Del. Oct. 29, 20
                                      020); In re V
                                                  VIVUS, Inc., Case No. 20-11779 ((LSS)

(Bankr. D.
        D Delawaree July 10, 2020);
                             2      In re Maines Papper & Foodd Service, Innc., Case Noo. 20-

11502 (K
       KBO) (Bank
                kr. D. Del. Ju
                             une 12, 2020
                                        0); In re APC
                                                    C Automotivve Technologgies Intermeediate

Holdingss, LLC, Casee No. 20-114
                               466 (CSS) (B
                                          Bankr. D. Del. June 4, 22020); In re B
                                                                               Basin Transsload,

LLC, Casse No. 20-11
                   1462 (JTD) (Bankr. D. Del.
                                         D June 3, 2020); In ree Superior A
                                                                          Air Charter, LLC,

Case No. 20-11007 (CSS) (Ban
                           nkr. D. Del. Apr. 29, 20020); In re True Religioon Apparel, Inc.,

Case No.. 20-10941 (CSS)
                   (     (Bank
                             kr. D. Del. Apr. 14, 20200).




                                                    2
DOCS_LA:336191.4
                    Case 21-10457     Doc 5-2      Filed 03/01/21       Page 4 of 11



B.      Services to be
                    b Rendered
                             d

                   4.            a custodiaan of Court records purrsuant to 28 U.S.C. § 1556(c),
                        As agent and

Stretto will
        w perform
                m, at the reequest of th
                                       he Office oof the Clerkk of the B
                                                                       Bankruptcy C
                                                                                  Court

(the “Cleerk”), the no
                     oticing and claims-relaated servicess specified in the Appplication andd the

Engagem
      ment Agreem
                ment, and, att the Debtorss’ request, aany related aadministrativve, technicall, and

support services
        s        as specified
                    s         in the
                                 t Applicattion and the Engagemennt Agreemennt. In perforrming

such serv
        vices, Stretto
                     o will charge the Debtorrs the rates set forth in the Engagem
                                                                                 ment Agreem
                                                                                           ment,

which ratte structure is
                      i attached as
                                 a Exhibit 1 to
                                             t Exhibit A to the Appllication.

                   5.   Stretto rep
                                  presents, amo
                                              ong other thiings, the folllowing:

                        (a)    Strretto is not a creditor of tthe Debtors;;

                        (b)    Strretto will noot consider itself emplloyed by thhe United S    States
                               govvernment an nd shall not seek any coompensationn from the U  United
                               Staates governm
                                             ment in its caapacity as thhe Claims andd Noticing A
                                                                                                Agent
                               in these
                                   t    chapteer 11 cases;

                        (c)    By
                                y accepting employment
                                            e           in these chaapter 11 casees, Stretto w
                                                                                             waives
                               any
                                 y rights too receive ccompensationn from thee United S       States
                               gov
                                 vernment in connection with these cchapter 11 caases;

                        (d)    In its capacity as the Claim  ms and Notticing Agentt in these chhapter
                               11 cases, Strettto will not bbe an agent of the Uniteed States andd will
                               nott act on behaalf of the Unnited States;

                        (e)    Strretto will no
                                              ot employ any past orr present em  mployees oof the
                               Deebtors in connnection witth its work as the Claim
                                                                                 ms and Notticing
                               Aggent in these chapter 11 ccases;

                        (f)    Strretto is a “disintereste
                                             “             d person” as that term m is defineed in
                               secction 101(14
                                             4) of the Bannkruptcy Codde with respect to the matters
                               upoon which it is
                                              i to be engaaged;

                        (g)    In its capacity as Claims and Noticinng Agent in these chaptter 11
                               casses, Stretto will not inttentionally m
                                                                       misrepresentt any fact too any
                               perrson;



                                                   3
DOCS_LA:336191.4
                    Case 21-10457      Doc 5-2     Filed 03/01/21      Page 5 of 11




                        (h)     Strretto shall be under thee supervisionn and controol of the Cllerk’s
                                offfice with resspect to thee receipt andd recordatioon of claimss and
                                claaim transferss;

                        (i)     Strretto will comply with aall requests oof the Clerkk’s office annd the
                                guiidelines promulgated byy the Judicial Conferennce of the U    United
                                Staates for the im
                                                 mplementatiion of 28 U.S.C. § 156(cc); and

                        (j)     No
                                 one of the seervices provvided by Strretto as Claiims and Notticing
                                Ag
                                 gent in thesee chapter 1 1 cases shaall be at thee expense oof the
                                Cleerk’s office.


                   6.   Although the
                                 t Debtors do not proppose to retainn Stretto undder section 327 of

the Bank
       kruptcy Cod
                 de pursuant to the Appllication (succh retentionn will be souught by sepparate

applicatio
         on), I caused to be subm
                                mitted for review by ouur conflicts system the names of knnown

potential parties-in-in
                      nterest (the “Potential
                                   “          Parties
                                              P       in Intterest”) in thhese chapterr 11 cases. A list

of Potenttial Parties in
                      i Interest, attached
                                  a        herreto as Exhiibit 1, was pprovided by the Debtorss and

included,, among oth
                   her parties, the
                                t Debtors, non-Debtorr affiliates, current and former direectors

and officcers of the Debtors, secured credittors, lenderss, the Debtoors’ thirty largest unseccured

creditors on a consolidated basis, the United States Trusttee and persoons employeed in the offi
                                                                                              fice of

the Uniteed States Tru
                     ustee, and other parties. The Potenntial Parties iin Interest liist was comppared

to an internal datab
                   base that inccludes, amo
                                          ong others, Stretto’s paarent entitiees, affiliates, and

subsidiarries. Stretto’ss internal daatabase also includes
                                                  i        Stoone Point, itss funds, and each such fu
                                                                                                   fund’s

respectiv
        ve portfolio companies
                     c         as
                               a set forth in
                                           i the list moost recently provided too Stretto by S
                                                                                             Stone

Point’s in
         nternal comp
                    pliance depaartment (the “Stone Poinnt Searched Parties”). T
                                                                               The results oof the

conflict check
         c     were compiled an
                              nd reviewed
                                        d by Stretto pprofessionalls under myy supervisionn. At

this timee, and as sett forth in fu
                                  urther detail herein, Streetto is not aaware of anyy connectionn that

would prresent a disqualifying conflict of inteerest. Shoulld Stretto disscover any nnew relevantt facts

                                                   4
DOCS_LA:336191.4
                    Case 21-10457       Doc 5-2      Filed 03/01/21      Page 6 of 11




or connections bearin
                    ng on the matters
                              m       descriibed herein dduring the pperiod of its retention, Stretto

will use reasonable
         r          efforts
                    e       to pro
                                 omptly file a supplementtal declaratioon.

                   7.    To the besst of my knowledge, andd based solelly upon inforrmation provvided

to me by the Debtorss, and exceptt as provided
                                             d herein, neiither Stretto,, nor any of iits personneel, has

any mateerially adverrse connectio
                                 on to the Deebtors, theirr creditors, oor other releevant parties with

respect to
         o any matter for which Stretto willl be employeed. Stretto may have rrelationships with

certain of the Debtorrs’ creditors as vendors or
                                              o in connecttion with casses in whichh Stretto servves or

has serveed in a neuttral capacity as claims and
                                             a noticingg agent and/oor administrrative advisoor for

another chapter 11 debtor. Ho
                            owever, to the best off my knowleedge, such relationshipps are

materiallly unrelated to
                      t these chap
                                 pter 11 casess.

                   8.    Based upo
                                 on a review of
                                             o the Potenttial Parties inn Interest:

                         •       FT
                                  TI Consultin   ng, Inc. (“FT TI”) has beeen identifieed as a Poteential
                                 Parrty in Interesst. Clifford Zucker, Chaad Shandler, Michael Tuucker
                                 andd Ronald Greenspan,
                                                 G            eeach an emp
                                                                         mployee of F   FTI, is a cuurrent
                                 clieent of Strettto’s chapterr 7 softwaree business iin his indivvidual
                                 cappacity, but such
                                                  s    relationnship is unrrelated to thhe Debtor annd its
                                 esttate, assets, or
                                                  o businessess.

                   9.    Certain off Stretto’s prrofessionals were partneers of or forrmerly emplloyed

by firms that are pro          m providee professionaal services tto parties inn interest in these
                    oviding or may

cases. Except
       E      as may                  n, these proffessionals diid not workk on any matters
                 m be discllosed herein

involving
        g the Debtorrs while em
                              mployed by their
                                         t     previouus firms. M
                                                                Moreover, these professiionals

were not employed by
                  b their previious firms when
                                          w    these chhapter 11 caases were fileed.

                   10.   Stretto hass and will continue
                                               c        to rrepresent clients in mattters unrelatted to

these chaapter 11 casees. In additiion, in matteers unrelatedd to these chaapter 11 casees, Stretto annd its


                                                     5
DOCS_LA:336191.4
                    Case 21-10457        Doc 5-2     Filed 03/01/21       Page 7 of 11




                               ue to have relationships personally or in the orrdinary courrse of
personneel have and will continu

business with certain
                    n vendors, professionals
                               p           s, financial iinstitutions, and other pparties in intterest

       y be involved in the Debtors’ chaptter 11 cases . Stretto m
that may                                                         may also provide professsional

services to
         t entities orr persons thaat may be creeditors or paarties in interrest in these chapter 11 ccases,

which serrvices do no
                    ot directly rellate to, or haave any direcct connectionn with, thesee chapter 11 cases

or the Deebtors.

                   11.    Stretto and
                                    d its personn
                                                nel in their iindividual caapacities reggularly utilizze the

services of law firm
                   ms, investmen
                               nt banking and
                                          a advisoryy firms, acccounting firm
                                                                            ms, and finaancial

advisors. Such firm
                  ms engaged by Stretto or its persoonnel may appear in cchapter 11 cases

representting the Deb
                    btors or parrties in interrest. All enngagements where suchh firms reprresent

Stretto orr its personn
                      nel in their in
                                    ndividual cap
                                                pacities are uunrelated to these chapteer 11 cases.

                   12.    In April 2017, Stretto was acquireed by the Trrident VI Fuunds manageed by

private equity firm Stone Point Capital
                                C       LLC (“Stone Poiint”). Stonee Point is a fi
                                                                                financial servvices-

focused private
        p       equitty firm based in Greenw
                                           wich, Conneccticut. The firm has raissed and mannaged

eight priivate equity
                    y funds – the Tridentt Funds – with aggreegate comm
                                                                      mitted capitaal of

approxim
       mately $25 billion.
                  b        Sto
                             one Point taargets invesstments in tthe global ffinancial serrvices

industry and related sectors.
                     s

                   13.    The follow
                                   wing disclosu
                                               ure is made oout of an abuundance of caaution in an eeffort

to complly with the Bankruptcy
                    B          Code and Bankruptcy
                                        B          R
                                                   Rules. How
                                                            wever, neitheer the Tridennt VI

Funds no
       or Stone Poin
                   nt have been
                              n identified on
                                           o the partiees in interestt list in thesee chapter 11 cases

as of the date hereof..


                                                     6
DOCS_LA:336191.4
                    Case 21-10457      Doc 5-2      Filed 03/01/21      Page 8 of 11




                   14.   Stretto haas searched the names of the Debbtors and thhe names oof the

Potentiall Parties in Interest agaainst the Sttone Point S
                                                         Searched Paarties. Baseed solely onn the

foregoing
        g search, Strretto has dettermined thaat neither the Trident V
                                                                     VI Funds, Stoone Point noor the

Stone Po
       oint Searched
                   d Parties hav
                               ve been identtified on thee parties in innterest list inn these chaptter 11

cases as of
         o the date hereof
                    h      and to
                                o the best of its knowledgge, that there are no matterial connecctions

that requ
        uire disclosure.     To th
                                 he extent Stretto
                                           S       learnns of any aadditional rrelevant faccts or

connectio
        ons between
                  n Stone Po
                           oint’s funds or investm
                                                 ments includded in the above-desccribed

conflicts search and the Debtors that bear on
                                            n these chappter 11 casess, Stretto will promptly file a

supplemeental disclossure. Stretto
                                 o may have had, may cuurrently havve, or may inn the future have

business relationship
                    ps unrelated to the Debto
                                            ors with onee or more Sttone Point eentities incluuding,

among otthers, portfo
                    olio companiies of Stone Point.

                   15.   From timee to time, Stretto
                                             S       partnners or empployees perssonally inveest in

mutual funds,
       f      retirem
                    ment funds,, private equ
                                           uity funds, venture cappital funds, hhedge fundss and

other typ
        pes of investment fund
                             ds (the “Inv
                                        vestment Fuunds”), throuugh which such indiviiduals

indirectly
         y acquire a debt
                     d    or equitty security of
                                              o many com
                                                       mpanies, onee of which m
                                                                              may be one oof the

Debtors or their affiiliates, often
                                  n without Sttretto’s or itts personnell’s knowledgge. Each Stretto

partner or
        o employee generally ow
                              wns substanttially less thhan one perceent of such IInvestment F
                                                                                             Fund,

does nott manage orr otherwise control such Investmennt Fund andd has no innfluence oveer the

Investmeent Fund’s deecision to bu
                                 uy, sell, or vote
                                              v any partticular securiity. Each Innvestment Fuund is

generally
        y operated ass a blind poo
                                 ol, meaning that when thhe Stretto paartners or em
                                                                                  mployees makke an

investmeent in the paarticular Inveestment Fun
                                             nd, he, she oor they do nnot know whhat securitiees the


                                                    7
DOCS_LA:336191.4
                    Case 21-10457       Doc 5-2      Filed 03/01/21      Page 9 of 11




blind poo          nt Fund will purchase or
        ol Investmen                     o sell, and have no conntrol over suuch purchasses or

sales.

                   16.   From timee to time, Sttretto partnerrs or employyees may peersonally dirrectly

acquire a debt or equ
                    uity security of a compaany that mayy be one of thhe Debtors oor their affilliates.

Stretto has a policy prohibiting its partners and employyees from ussing confideential inform
                                                                                            mation

that may come to theeir attention in the coursse of their w
                                                          work. In thiss regard, subbject to paraggraph

14, all Stretto
        S       partn
                    ners and em
                              mployees aree barred fro m trading iin securitiess with respeect to

matters in which Strretto is retain
                                  ned. Subjecct to paragraaph 14, uponn information and belieff, and

upon reaasonable inqu
                    uiry, Stretto does not beelieve that anny of its parrtners or em
                                                                                   mployees ownn any

debt or equity securitties of a com
                                  mpany that iss a Debtor orr of any of itts affiliates.

                   17.   To the besst of my knnowledge, Strretto (a) doees not holdd or represennt an

interest adverse
         a       to th
                     he Debtor’s estate;
                                 e       (b) iss a “disintereested personn” that (i) is not a creditoor, an

equity seecurity holdeer, or an insiider, (ii) is not
                                                  n and was not, within ttwo years beefore the Peetition

Date, a director,
        d         offiicer, or emp
                                 ployee of any
                                             y of the Debbtors, and (iiii) does nott have an intterest

materiallly adverse to
                     o the interesst of the Deebtors’ estatte or of anyy class of crreditors or eequity

security holders,
         h        by reason of an
                                ny direct or indirect relaationship to,, connectionn with, or intterest

in, the deebtor, or for any other reeason; and (c) has discloosed all of S
                                                                         Stretto’s connections witth the

Debtors, its creditorss, any other party in inteerest, their rrespective atttorneys andd accountants, the

U.S. Trusstee, or any person emplloyed in the office of thee U.S. Trusteee.




                                                     8
DOCS_LA:336191.4
                Case 21-10457       Doc 5-2    Filed 03/01/21     Page 10 of 11




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is

true and correct to the best of my knowledge, information, and belief.




 Dated: March 1, 2021
                                            Sheryl Betance
                   Case 21-10457   Doc 5-2   Filed 03/01/21   Page 11 of 11




                          Exhibit 1 to Betance Declaration

                              Potential Parties in Interest

                                   [See Creditor Matrix]




DOCS_LA:336191.4
